FILED IN
DATE: FEB. 27, 2015                                                                                  14th COURT OF APPEALS
                                           NOTICE OF APPEALS                                            HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                          3/4/2015 6:02:37 PM
TO:         14TH COURT OF APPEALS                                                                    CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-12614                                 189TH DISTRICT COURT OF HARRIS COUNTY

VOLUME               PAGE                  OR      IMAGE # 63954747

DUE 03-24-15                                       ATTORNEY TBN #04618100

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14 TH COURT OF APPEALS


DATE ORDER SIGNED:              01-23-15

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED NONE

REQUEST TRANSCRIPT DATE FILED                       NONE

NOTICE OF APPEAL DATE FILED                        02-20-15

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO


CODES FOR NOTICE OF APPEAL: BC , C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201412614__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: CARDONA, ELIZABETH                 VS COUCHMAN, TOBY PAUL
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00006-0001 AGT          STARTEX TITLE COMPANY LLC MAY
_     00005-0001 AGT          PRO-SURV MAY BE SERVED BY SERV
_     00004-0001 DEF 00791212 PRO-SURV                         D MCANINCH, DOU
_     00003-0001 DEF 13447500 STARTEX TITLE COMPANY LLC          MCCONNELL, PA
_     00002-0001 DEF 24032085 COUCHMAN, TOBY PAUL              D FOLEY, ZANDRA
_     00001-0001 PLT 04618100 CARDONA, ELIZABETH                 COLLINS, ROBE



==> (6) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP